DETAILED ACTION
Claims 1 and 3-23 are pending, and claims 19-21 are withdrawn.
Claims 1, 3-18 and 22-23 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2 recites a phrase “a platinum dispersion”. It is suggested to amend the phrase to “the platinum dispersion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-18 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite, ".... for an activated continuous catalyst regeneration (CCR) reformer system catalyst, the method comprising: (a) subjecting the activated catalyst to steam deactivation for providing an agglomerated reforming catalyst…" (emphasis added).  However, there is no support to be found in the originally filed disclosure, and applicant has not pointed to anywhere in the originally filed disclosure that supports the amendment.
Regarding dependent claims 3-18 and 22-23, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al, US 3937660 (Yates) in view of Ebner et al., Deactivation and durability of the catalyst for HotspotTM natural gas processing, OSTI, 2000 (Ebner).
Regarding claims 1, 4, 12 and 22-23, Yates discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst; and also a multimetallic catalyst comprising platinum), wherein to prepare catalyst 3(B), fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of catalyst 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.

Yates further discloses catalyst 3(A) is produced by: adding alumina to a solution containing both iridium and platinum salts, after removing the excess water, the catalyst is dried in air at 110°C for 16 hours then at 250°C for 3 hours (Yates, column 11, lines 45-61). Given that catalyst 3(A) is prepared by a series steps to obtain an effective catalyst, catalyst 3(A) reads upon an activated catalyst.
Alternatively, Yates further discloses this regeneration method is an improved technique for the regeneration or reactivation of supported iridium-containing hydrocarbon conversion catalysts that have been at least partially deactivated by the deposition of carbonaceous residue thereon. It therefore would have been obvious to a person of ordinary skill in the art to use iridium-containing hydrocarbon conversion catalysts (which necessarily would be activated for the catalysts to be used) that have been at least partially deactivated by the deposition of carbonaceous residue thereon in place of catalyst 3(A) for the regeneration experiment in Example 4 (Yates, column 13, Example 4).

Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst and (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.

Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor configured to simulate a halogenation zone in a continuous catalyst regeneration reformer system.

Yates further discloses examination by differential X-ray spectroscopy, by the method given in Example 3 (i.e., carbon monoxide adsorption), showed 5% the platinum in crystals larger than 50 Å (Yates, column 13, lines 10-13) which reads upon the claimed limitation “(d) measuring platinum dispersion on the re-dispersed reforming catalyst”.

The recitation in claim 1 “of evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Further regarding claim 1, Yates does not explicitly discloses subjection the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Ebner discloses study of factors that contribute to de-activation of catalyst (Ebner, page 2, Aims & Objectives). Ebner further discloses loss of surface area (i.e., formation of agglomerated catalyst) can be induced by high temperature and the presence of certain gas species (particularly steam) (i.e., steam deactivation) (Ebner, page 15, section BET method, lines 1-3).
Ebner specifically teaches that at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12).
Ebner is analogous art as Ebner is drawn to study of deactivation of catalyst.
In light of the motivation of steam deactivation as taught by Ebner, it therefore would be obvious to a person of ordinary skill in the art to use steam deactivation, in the method of Yates, in order to achieve highly agglomerated reforming catalyst with lower surface area, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Yates does not explicitly disclose treating the agglomerated reforming catalyst with a chloride source for increasing platinum dispersion and subsequently loading the agglomerated reforming catalyst into the reactor”.
With respect to the difference, Yates discloses the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (column 7, lines 8-12).
Without showing of unexpected results, it therefore would be obvious to a person of ordinary skill in the art to split the process of Yates, by first treating the agglomerated reforming catalyst with a chloride source to achieve a certain desirable chloride level and subsequently loading the agglomerated reforming catalyst into the small-scale reactor for additional treatment in chlorine and oxygen, instead of treating the agglomerated reforming catalyst with a chloride source after loading the agglomerated reforming catalyst into the small-scale reactor. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

The recitation in claim 3 of “for increasing platinum dispersion” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. for increasing platinum dispersion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Yates further discloses reactivation of supported iridium containing hydrocarbon conversion catalyst (i.e., to provide higher catalytic activity) (Yates, column 1, line 68 and column 2, line 1).

Regarding claim 6, Yates does not explicitly disclose “to provide a higher unit yield”. However, it would be obvious to a person of ordinary skill in the art that when a catalyst is reactivated (Yates, column 1, line 68 and column 2, line 1), a higher unit yield is also expected, and thereby arrive at the claimed invention.

Regarding claim 7, Yates further discloses a typical preparation procedure includes contacting 100 grams of gamma alumina (in the form of 1/16 inch extrudates) with a solution containing both iridium and platinum salts (Yates, column 11, lines 49-52).

Regarding claim 8, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactors for which the catalyst might be employed, for example, the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (Yates, column 4, lines 43-50).

Regarding claim 9, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Regarding claims 10-11, Yates teaches the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly e.g., a chlorine moiety (i.e., chloride), to the catalyst (Yates, column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (Yates, column 7, lines 8-12). The range of 0.5 to 2.0 wt.% of chloride encompasses the ranges required in Applicants’ claims 10-11.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 13, Yates further teaches the molar ratio of oxygen to elemental halogen in the treating gas should be maintained below about 10:1 (Yates, column 7, lines 37-30), and the halogen comprises from about 0.005 to 5% by volume of the gaseous mixture. With appropriate mathematic conversion, Yates teaches an oxygen level of 0.05 to 50%, which encompasses the range of the oxygen level required in Applicants’ claim 13.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The recitation in claim 13 of “to improve the platinum dispersion on the redispersed reforming catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. to improve the platinum dispersion on the redispersed reforming catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Yates further teaches it (i.e., iridium:platinum catalyst) was then treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, column 13, lines 6-9).
It would have been obvious to one of ordinary skill in the art to reduce the time of the oxycholorination condition, including that presently claimed, to improve process efficiency, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claim 15, as applied to claim 1, while Yates does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Yates does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 16, while Yates does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 18, as applied to claim 16, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Claim 1, 3-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al, US 3937660 (Yates) in view of Benedict, US 4914249 A (Benedict).
Regarding claims 1, 4, 12 and 22-23, Yates discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst; and also a multimetallic catalyst comprising platinum), wherein to prepare catalyst 3(B), fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of catalyst 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.

Yates further discloses catalyst 3(A) is produced by: adding alumina to a solution containing both iridium and platinum salts, after removing the excess water, the catalyst is dried in air at 110°C for 16 hours then at 250°C for 3 hours (Yates, column 11, lines 45-61). Given that catalyst 3(A) is prepared by a series steps to obtain an effective catalyst, catalyst 3(A) reads upon an activated catalyst.
Alternatively, Yates further discloses this regeneration method is an improved technique for the regeneration or reactivation of supported iridium-containing hydrocarbon conversion catalysts that have been at least partially deactivated by the deposition of carbonaceous residue thereon. It therefore would have been obvious to a person of ordinary skill in the art to use iridium-containing hydrocarbon conversion catalysts (which necessarily would be activated for the catalysts to be used) that have been at least partially deactivated by the deposition of carbonaceous residue thereon in place of catalyst 3(A) for the regeneration experiment in Example 4 (Yates, column 13, Example 4).

Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst and (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.

Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor configured to simulate a halogenation zone in a continuous catalyst regeneration reformer system.

Yates further discloses examination by differential X-ray spectroscopy, by the method given in Example 3 (i.e., carbon monoxide adsorption), showed 5% the platinum in crystals larger than 50 Å (Yates, column 13, lines 10-13) which reads upon the claimed limitation “(d) measuring platinum dispersion on the re-dispersed reforming catalyst”.

The recitation in claim 1 “of evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Further regarding claim 1, Yates does not explicitly disclose subjection the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Benedict discloses a process for dehydrogenation in the presence of a catalyst prepared by impregnating an alumina support with a platinum containing compound (Benedict, column 5, lines 27-46). Benedict further discloses the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere, said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI, 1st paragraph).
Benedict specifically teaches that the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere to accelerate the platinum agglomeration of the catalyst (emphasis added), said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI).
Benedict is analogous art as Benedict is drawn to a process using a catalyst prepared by impregnating an alumina support with a platinum containing compound.
In light of the motivation of treating catalysts in the presence of an atmosphere of air and steam at elevated temperature (i.e., steam deactivation), as taught by Benedict, it therefore would have been obvious to a person of ordinary skill in the art to use steam deactivation, in the method of Yates, in order to accelerate the platinum agglomeration of the catalyst, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Yates does not explicitly disclose treating the agglomerated reforming catalyst with a chloride source for increasing platinum dispersion and subsequently loading the agglomerated reforming catalyst into the reactor”.
With respect to the difference, Yates discloses the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (column 7, lines 8-12).
Without showing of unexpected results, it therefore would be obvious to a person of ordinary skill in the art to split the process of Yates, by first treating the agglomerated reforming catalyst with a chloride source to achieve a certain desirable chloride level and subsequently loading the agglomerated reforming catalyst into the small-scale reactor for additional treatment in chlorine and oxygen, instead of treating the agglomerated reforming catalyst with a chloride source after loading the agglomerated reforming catalyst into the small-scale reactor. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

The recitation in claim 3 of “for increasing platinum dispersion” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. for increasing platinum dispersion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Yates further discloses reactivation of supported iridium containing hydrocarbon conversion catalyst (i.e., to provide higher catalytic activity) (Yates, column 1, line 68 and column 2, line 1).

Regarding claim 6, Yates does not explicitly disclose “to provide a higher unit yield”. However, it would be obvious to a person of ordinary skill in the art that when a catalyst is reactivated (Yates, column 1, line 68 and column 2, line 1), a higher unit yield is also expected, and thereby arrive at the claimed invention.

Regarding claim 7, Yates further discloses a typical preparation procedure includes contacting 100 grams of gamma alumina (in the form of 1/16 inch extrudates) with a solution containing both iridium and platinum salts (Yates, column 11, lines 49-52).

Regarding claim 8, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactors for which the catalyst might be employed, for example, the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (Yates, column 4, lines 43-50).

Regarding claim 9, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Regarding claims 10-11, Yates teaches the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly e.g., a chlorine moiety (i.e., chloride), to the catalyst (Yates, column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (Yates, column 7, lines 8-12). The range of 0.5 to 2.0 wt.% of chloride encompasses the ranges required in Applicants’ claims 10-11.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 13, Yates further teaches the molar ratio of oxygen to elemental halogen in the treating gas should be maintained below about 10:1 (Yates, column 7, lines 37-30), and the halogen comprises from about 0.005 to 5% by volume of the gaseous mixture. With appropriate mathematic conversion, Yates teaches an oxygen level of 0.05 to 50%, which encompasses the range of the oxygen level required in Applicants’ claim 13.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The recitation in claim 13 of “to improve the platinum dispersion on the redispersed reforming catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. to improve the platinum dispersion on the redispersed reforming catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Yates further teaches it (i.e., iridium:platinum catalyst) was then treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, column 13, lines 6-9).
It would have been obvious to one of ordinary skill in the art to reduce the time of the oxycholorination condition, including that presently claimed, to improve process efficiency, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claim 15, as applied to claim 1, while Yates does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Yates does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 16, while Yates does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 18, as applied to claim 16, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Claims 1, 4-7, 12-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fung, EP 0142352 A2 (Fung) in view of Benedict.
Regarding claims 1, 12-14, Fung discloses a method of regenerating and enhancing the dispersion of moderately or severely deactivated reforming catalysts consisting of one or more Group VIII noble metals supported on zeolites, preferably a catalyst consisting of platinum on potassium-exchanged zeolite L (Fung, page 1, 1st paragraph).
Fung further discloses that it has now been found that deactivated reforming catalysts may be effectively regenerated to enhance their catalytic activity and activity maintenance properties by a process whereby coke deposits are removed from the catalyst, the dispersion of the metal is enhanced by an oxychlorination procedure (Fung, page 3, 3rd paragraph).

Fung further discloses this step (i.e., oxychlorination procedure) can proceed in a manner such as: (i) the catalyst is oxychlorinated (dispersion of the noble metal) by heating the catalyst at a temperature of from about 400 to 530°C for up to 10 hours in the presence of a gaseous stream comprising from 0 to 10% by volume water and a source of chlorine in the presence of oxygen (Fung, page 5, 2nd paragraph), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst; (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.
Fung further discloses this step (i.e., oxychlorination procedure) can also proceed in a manner such as dry oxychlorination, at 510°C, with a gas composition of 9.4% O2, 0.3%HCl, with a duration time of 2.5 hours (Fung, page 39, Example 2).

Fung further discloses in Example 1, electron microscopy measurements after wet oxychlorination step to indicate > 90% of Pt <7Å (Fung, page 37, lines 15-16), which reads upon (d) measuring platinum dispersion on the re-dispersed reforming catalyst.

Further regarding claim 1, Fung further discloses that this catalyst was then deactivated (i..e, the catalyst was activated prior being deactivated) in a reactor during a light naphtha aromatization run for about 350 hours; and Figure 2, representing an electron micrograph of catalyst A, shows that 90% of the Pt was dispersed in the form of particles measured to have a diameter of about 12Å and 10% having a diameter less than about 7Å (Fung, page 26, bottom paragraph). Fung does not explicitly disclose subjection the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Benedict discloses a process for dehydrogenation in the presence of a catalyst prepared by impregnating an alumina support with a platinum containing compound (Benedict, column 5, lines 27-46). Benedict further discloses the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere, said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI, 1st paragraph).
Benedict specifically teaches that the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere to accelerate the platinum agglomeration of the catalyst (emphasis added), said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI).
Benedict is analogous art as Benedict is drawn to a process using a catalyst prepared by impregnating an alumina support with a platinum containing compound.
In light of the motivation of treating catalysts in the presence of an atmosphere of air and steam at elevated temperature (i.e., steam deactivation), as taught by Benedict, it therefore would have been obvious to a person of ordinary skill in the art to use steam deactivation, in the deactivation of catalyst of Fung, in order to accelerate the platinum agglomeration of the catalyst, and thereby arrive at the claimed invention.

Regarding claim 4, as applied to claim 1, Fung further discloses the catalyst is oxychlorinated (dispersion of the noble metal) by heating at a temperature of from about 400 to 530°C, preferably 480-520°C, for up to 10 hours, preferably 1 to 3 hours, in the presence of a gaseous stream comprising from 0 to 10% by volume water, preferably 0.5 to 5%, more preferably 1 to 3% (Fung, page 29, bottom paragraph), which reads upon comprising adjusting the one or more oxychlorination conditions in step (c) to increase the platinum dispersion.

Regarding claim 5, as applied to claim 1, Fung further discloses deactivated reforming catalysts may be effectively regenerated to enhance their catalytic activity and activity maintenance (i.e., to provide higher catalytic activity) (Fung, page 4, 3rd paragraph).

Regarding claim 6, as applied to claim 1, Fung further discloses the improvement in activity maintenance is manifested by the preferred catalysts of this invention in that they all provide a benzene yield of 7 weight percent after 24 hours on oil in the ECAT test (i.e., a higher unit yield) (Fung, page 15, 1st paragraph).

Regarding claim 7, as applied to claim 1, Fung further discloses the loaded potassium exchanged zeolite L (i.e., a porous carrier), containing 0.6% Pt by weight, was dried, tableted, crushed, screened to 20/40 mesh (Fung, page 36, 2nd paragraph).

Regarding claim 15, as applied to claim 1, while Fung does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Fung does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 1, as applied to claim 16, while Fung does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 22, as applied to claim 1, Fung further discloses in Regeneration of Deactivated Catalyst, a total of 6.2 g of catalyst was charged in a reactor (Fung, page 37, 1st paragraph). Given that Fung uses a small quantity of catalyst, the reactor would necessarily be a small-scale reactor or a microreactor.

Regarding claim 23, as applied to claim 1, Fung discloses a method of regenerating and enhancing the dispersion of moderately or severely deactivated reforming catalysts (i.e., a reforming catalyst can also be used as a continuous catalyst regeneration reformer system catalyst) consisting of one or more Group VIII noble metals supported on zeolites, preferably a catalyst consisting of platinum on potassium-exchanged zeolite L (Fung, page 1, 1st paragraph). Given that Fung discloses the catalysts consist of more Group VIII noble metals (i.e., multimetallic catalyst) and platinum as the noble metal, it therefore would have been obvious a person of ordinary skill in the art to select catalyst consist of more Group VIII noble metals, and platinum being one of the Group VIII noble metals, and thereby arrive at the claimed invention. 



Response to Arguments
In response to the amended claims 4 and 11-14, the previous claim objections are withdrawn. However, a new set of claim objection is set forth above.

Applicant primarily argues:
“When viewed as a whole, Yates and Ebner would not reasonably be expected to result in a person having ordinary skill in the art to perform a method of platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst in the absence of, at least, the unnecessary and extraneous steps directed to contacting an "at least partially deactivated" catalyst "with hydrogen at an elevated temperature to convert a substantial portion of the ...catalyst to its metallic form," as required by Yates.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Given the opening transitional phrase, “comprising”, recited in claim 1, the present claim does not exclude an additional step, such as, contacting the catalyst with hydrogen at an elevated temperature.
Further, given Yates in view of Ebner teaches the presently claimed steps (a) to (d), as set forth on pages 4-6 in the Office action mailed 02/24/2022, Yates in view of Ebner meet the present claims.

Applicant further argues:
“Applicant submits that neither the references suggest the claimed embodiments and that there has been no convincing line of reasoning submitted.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It’s the Examiner’s position that no impermissible hindsight is used in the Office action.  Specifically, Yates and Ebner are both drawn to precious metal containing catalysts and their agglomeration (i.e., deactivation), and the motivation to combine is from Ebner, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12).

Applicant further argues:
“Thus, if there is no apparent reason for adding an additional step to a known methodology or process, then a claim including the additional step is not obvious.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
If “an addition step” refers to using the steam deactivation step of Ebner, it is noted that Yates already discloses providing an agglomerated catalyst (i.e., deactivation) (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3; Yates, column 12, lines 9-13; page 4 of Office Action mailed on 02/24/2022). Ebner is only used to teach a specific method for the providing an agglomerated catalyst in Yates, and with proper motivation to combine.  Therefore, Ebner is not used to teach an additional step.
Further, there is apparent reason to combine the teaching from Ebner with Yates, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12). See page 6 of Office Action mailed 02/24/2022.
	
Applicant further argues:
“As an initial matter, independent claim 1 is directed to a method of evaluating platinum re- dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, the method comprising:  (a) subjecting  the activated  catalyst to  steam deactivation for providing an   agglomerated reforming catalyst; … Yates fails to disclose at least these claim elements recited in independent claim 1.”

Remarks, p. 9-10

The Examiner respectfully traverses as follows:
Firstly, regarding the amended claim 1 received on 04/29/2022, which recites, ".... for an activated continuous catalyst regeneration (CCR) reformer system catalyst, the method comprising: (a) subjecting the activated catalyst to steam deactivation for providing an agglomerated reforming catalyst…" (emphasis added).  However, there is no support to be found in the originally filed disclosure, and applicant has not pointed to anywhere in the originally filed disclosure that supports the amendment.
Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Yates does not expressly teach the claimed elements of claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Yates does not disclose the entire claimed invention. Rather, Ebner is relied upon to teach claimed elements missing from claim 1. See pages 4-6 of the Office Action mailed 02/24/2022.
Thirdly, as set forth above on pages 4-8 above, Yates in view of Ebner teaches the claimed elements in the amended claim 1. 

Applicant further argues:
“The rejection asserts that Yates discloses, among other purportedly disclosed subject matter, the above-identified elements recited in independent claim 1, citing Examples 3 and 4. Action at 4. Applicant respectfully submits that Yates does not support the rejection's asserted interpretation of Yates. Rather, Example 3 of Yates describes, 
Five grams of...catalyst were charged to the apparatus as used in Example 1, and reduced in hydrogen for 1 hour at 500°C. 
Yates; col. 11, 11. 62-68. The above-referenced charging process in Example 1 of Yates states that, The sample was...heated from room temperature to 500°C. in the flowing hydrogen, and held at 500°C for 1.25 hours. 
 After the reduction described above, the hydrogen was removed from the catalyst by evacuation with high vacuum at 500°C. 
Yates; col. 9, 11. 34-44. Applicant respectfully notes that the cited (and supporting) portion of Yates does not disclose at least the above-noted subject matter recited in independent claim 1.”

Remarks, p. 10-11

The Examiner respectfully traverses as follows:
Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Yates does not expressly teach the claimed elements of claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Yates does not disclose the entire claimed invention. Rather, Ebner is relied upon to teach claimed elements missing from claim 1. See pages 4-6 of the Office Action mailed 02/24/2022.

Secondly, it is noted that applicants point out that there are additional process steps or embodiments disclosed in Yates,
i.e., Five grams of...catalyst were charged to the apparatus as used in Example 1, and reduced in hydrogen for 1 hour at 500°C. Yates; col. 11, 11. 62-68. The above-referenced charging process in Example 1 of Yates states that, The sample was...heated from room temperature to 500°C. in the flowing hydrogen, and held at 500°C for 1.25 hours. 
 After the reduction described above, the hydrogen was removed from the catalyst by evacuation with high vacuum at 500°C. Yates; col. 9, 11. 34-44.

However, the citations from Yates above are additional disclosures, and not what relied upon for claim 1. Rather the following citations are referenced, as set forth in pages 4-6 of the Office Action mailed 02/24/2022.
Yates also discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst), wherein fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.
Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10).

Applicant further argues:
“For example, rather than evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, Yates requires the additional, "critical" step of pre-reducing the catalyst disclosed therein prior to its suitability for evaluating re-dispersion, as described in Yates in Example 5, at column 13, lines 24-40”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Given the opening transitional phrase, “comprising”, recited in claim 1, the present claim does not exclude an additional step, such as, “critical” step of pre-reducing the catalyst.
Further, given Yates in view of Ebner teaches the presently claimed steps (a) to (d), as set forth on pages 4-6 in the Office action mailed 02/24/2022, Yates in view of Ebner meet the present claims.


	 
Applicant further argues:
“Accordingly, Yates does not provide for a methodology or process for treating the catalyst described therein in the absence of what are additional steps and processes required by Yates, including (at least) contacting an "at least partially deactivated" catalyst "with hydrogen at an elevated temperature to convert a substantial portion of the ...catalyst to its metallic form" (emphasis added). Yates at Abstract and claim    1.  Moreover, the hydrogen based process of Yates further and disadvantageously requires an enhanced pressure relative to the ambient pressure, including "preferably [at] 5 to 20...atmospheres" (Id at column 6, lines 39-42), which is clearly and likewise not prescribed by the claimed method of the instant application.”

Remarks, p. 12

The Examiner respectfully traverses as follows:
Firstly, as set forth above, given the opening transitional phrase, “comprising”, recited claim 1, the present claim does not exclude additional steps, such as, contacting the catalyst with hydrogen with hydrogen at elevated temperature.
Secondly, Yates describes the pressure within the contacting zone during the time of hydrogen treatment may vary from about 0.1 to 20 atmospheres (Yates, column 6, lines 39-41). “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, given Yates in view of Ebner teaches the presently claimed steps (a) to (d), as set forth on pages 4-6 in the Office action mailed 02/24/2022, Yates in view of Ebner meet the present claims.


Applicant further argues:
“Applicant further submits that some of the additional, non-obvious benefits associated with features of the claimed method include the ability to investigate reforming catalyst characteristics a posteriori for individual catalyst systems as well as comparatively investigating two or more reforming catalyst setups as provided, e.g., in paragraphs [0010] and [0016] of the instant application (reproduced below). Accordingly, those of skill in the art would appreciate that such features can beneficially enhance, inter alia, catalytic activity and selectivity for reforming catalyst systems in ways that are neither taught nor suggested by Yates”

Remarks, p. 12

The Examiner respectfully traverses as follows:
As set forth in Office Action mailed on 02/24/2022, it is noted that applicant points to [0010] and [0016] of the specification to support the position, however, the [0010] and [0016] of the specification are conclusory statement, and applicant has not provided any sufficient evidence, i.e., data, to support the position.


Applicant further argues:
“Regarding Ebner, which the Office Action alleges somehow rectifies the shortcomings of Yates and allegedly "discloses [the] study of factors that contribute to [the] deactivation of [a] catalyst...[and] further discloses [the] loss of surface area...can be induced by high temperature and the presence of certain gas species (particularly steam)..." (Office Action at 6), Applicant maintains that the reference fails to disclose any teaching or suggestion directed to the evaluation or measurement of "platinum," and is indeed silent regarding any per se reference to "platinum" or any specific metal such as a transition metal. Although Ebner generically references, e.g., "exposed metal" (Ebner at 11 and 15), those of skill in the art appreciate that the unique physicochemical properties of each of the nearly 40 transition metals potentially available for carrying out a catalytic process require empirical and undue experimentation and analysis for any metallic or multimetallic system of interest. This undue experimentation requirement not only shows why the claimed embodiments would not be obvious, but also shows how one skilled in the art would not even know how to begin without first improperly using Applicant's claims as a roadmap to try to reconstruct them.
In this regard, although Ebner provides generic and hollow, per se reference to "precious metal" (Id at 15, 26 and 28), Applicant again notes that no disclosure or guidance with regards to the type of precious metal(s) contemplated by the reference is provided. Applicant submits that each of the "precious metals," generally regarded as ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir) and platinum (Pt), have well-established differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, any of which may (alone or in any combination thereof) may significantly affect the catalytic properties of the precious metal(s) of interest as described in G.C. Bond, "Periodic Variations in the Catalytic Properties of Metals: The Influence of Solid State Parameters on Adsorption and Catalysis," Platinum Metals Rev. 12(3), 100-105 (1968), which was authored by the same corporate entity as Ebner (Johnson Matthey).”

Remarks, p. 13-14

The Examiner respectfully traverses as follows:
As set forth in Office Action mailed on 02/24/2022:
Firstly, as applicant taken noticed, Ebner does disclose regarding “exposed metals”, which would necessarily be any type of metals that is “exposed”, including metal such as platinum, given that nowhere in Ebner excludes platinum being an exposed metal.
Secondly, as applicant taken noticed, the term, “precious metal” disclosed in Eber would generally regarded as “ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir) and platinum (Pt)” (Remarks, p. 11), therefore, the motivation to combine would apply to metals, such as platinum.
Thirdly, the motivation to combine disclosed in Eber, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used, compared to when steam is not used (Ebner, page 16, Table 11, samples No. 2 and No. 12), is due to the steam deactivation, and not due to the type of metal used itself.
Fourthly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It’s the Examiner’s position that no impermissible hindsight is used in the Office action.  Specifically, Yates and Ebner are both drawn to precious metal containing catalysts and their agglomeration (i.e., deactivation), and the motivation to combine is from Ebner, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12).
Further, although applicant points to G.C. Bond, "Periodic Variations in the Catalytic Properties of Metals: The Influence of Solid State Parameters on Adsorption and Catalysis," Platinum Metals Rev. 12(3), 100-105 (1968) to support that different metals may have differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, there remains no sufficient evidence, i.e., data, that steam deactivation cannot be applied to a catalyst comprising metal such as platinum, merely due to their surficial properties, bulk properties, adsorption energies and bond energies.

Applicant further argues:
“Applicant further submits that the catalytic system of Ebner is deleteriously characterized by issues that are advantageously avoided by the methodology of the present disclosure… As such, the foregoing failures of the cited reference provides sufficient motivation for the skilled artisan to avoid the teachings and suggestions prescribed by Ebner, and relied upon by the Office Action in levying the instant rejection.”

Remarks, p. 14-15

The Examiner respectfully traverses as follows:
As set forth in Office Action mailed 02/24/2022:
Ebner is only used as teaching reference in order to teach steam deactivation. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Yates. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732